       Case 2:17-cv-00983-JB-KRS Document 42 Filed 10/26/18 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DON WHITE,

       Plaintiff,

vs.                                                  No. CV 17-00983 JB/KRS

TOWN OF HURLEY,

       Defendant.

  DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE TO DAUBERT MOTION TO
    EXCLUDE THE TESTIMONY AND OPINIONS OF BRIAN H. KLEINER AND
                 MEMORANDUM IN SUPPORT THEREOF

       COMES NOW Defendant Town of Hurley, by and through its attorneys of record,

Jarmie and Associates, and files its Reply to plaintiff’s Response (Doc. No. 39) to the Town’s

Motion (Doc. No. 34) to exclude the opinions, report, and testimony of plaintiff’s designated

expert Dr. Brian H. Kleiner. For its Reply, the Town states as follows:

       A.      Plaintiff Has Failed to Meet his Burden as Proponent of Dr. Kleiner’s Opinions

       The proponent of expert testimony bears the burden of showing, by a preponderance of

the evidence, that its proffered expert’s testimony is admissible. Ralston v. Smith & Nephew

Richards, Inc., 275 F.3d 965, 970 n.4 (10th Cir. 2001); United States v. Nacchio, 555 F.3d 1234,

1241 (10th Cir. 2009) (en banc); see also Morales v. E.D. Etnyre & Co., 382 F.Supp.2d 1252,

1266 (D.N.M. 2005) (Browning, J.) (citing Bourjaily v. United States, 483 U.S. 171, 175

(1987)). The proponent’s burden of establishing admissibility of expert testimony arises from the

offering of the expert for trial; it is not triggered by a Court’s directive. Nacchio, 555 F.3d at

1251 (citing FED. R. EVID. 702 advisory committee’s note (2000) (“the admissibility of all

expert testimony is governed by the principles of [FED. R. EVID.] 104(a). Under that Rule, the
       Case 2:17-cv-00983-JB-KRS Document 42 Filed 10/26/18 Page 2 of 10




proponent has the burden of establishing that the pertinent admissibility requirements are met by

a preponderance of the evidence”)). Under ordinary motion practice, the plaintiff must address

all issues raised by the Town’s Daubert motion, or else face the real possibility that plaintiff’s

proffered expert will be excluded from trial. See Nacchio, 555 F.3d at 1251-52 (citing Gen. Elec.

Co. v. Joiner, 522 U.S. 136, 146-47 (1997) (finding no abuse of discretion in district court’s

exclusion of expert testimony when the proponent’s response was nonresponsive to the critique

of the opponent)).

        In response to the Town of Hurley’s detailed Daubert Motion which 1) illustrated that

Brian Kleiner’s “opinions” in this matter are in actuality improper legal conclusions, 2) showed

that Dr. Kleiner’s methodology underlying his opinions is unsound, and 3) exhaustively listed

the various other cases in which Dr. Kleiner made similar improper opinions, plaintiff has

offered little more than generalities regarding the gatekeeper function of District Courts. Plaintiff

has not offered specifics showing that, by a preponderance of the evidence, Dr. Kleiner’s

opinions in this case are the product of a sound methodology or are otherwise proper opinions

that would aid the trier of fact. As shown in the Town’s Motion and as further discussed herein,

Dr. Kleiner’s methodology and opinions in this case are not reliable under the Daubert standard

of admissibility. As such, Dr. Kleiner must be precluded from offering any opinions or testimony

in this case.

        B.      Brian Kleiner’s Methodology is Not Reliable Under the Daubert Standard

        “Since the Supreme Court of the United States decided Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993), trial courts have

had the responsibility to make certain that proffered experts will assist the jury in understanding


                                                 2
       Case 2:17-cv-00983-JB-KRS Document 42 Filed 10/26/18 Page 3 of 10




the evidence and in determining the factual issues it must decide.” United States v. Gutierrez-

Castro, 805 F.Supp.2d 1218, 1224 (D.N.M. 2011) (Browning, J.). “The Court now must not only

decide whether the expert is qualified to testify, but, under Daubert v. Merrell Dow

Pharmaceuticals, Inc., whether the opinion testimony is the product of a reliable methodology.”

Gutierrez-Castro, 805 F.Supp.2d at 1224. “Daubert…requires a court to scrutinize the proffered

expert’s reasoning to determine if that reasoning is sound.” Gutierrez-Castro, 805 F.Supp.2d at

1224. Fulfilling the Daubert gatekeeper duty requires the judge to assess the reasoning and

methodology underlying the expert’s opinion and determine whether it is both valid and

applicable to a particular set of facts. See Goebel v. Denver & Rio Grande W. R.R. Co., 346 F.3d

987, 991 (10th Cir. 2003); see also Daubert, 509 U.S. at 592-93.

       To be reliable, an expert’s proffered testimony must have “a reliable basis in the

knowledge and experience of his discipline.” Daubert, 509 U.S. at 592. In making that

determination, this Court must decide “whether the reasoning or methodology underlying the

testimony is scientifically valid and...whether that reasoning or methodology properly can be

applied to the facts in issue.” Id. at 592-93. An expert’s opinion must be based on scientific

knowledge, which implies a grounding in the methods and procedures of science based on actual

knowledge, not mere subjective belief or unsupported speculation. Goebel, 346 F.3d at 991.

District Courts applying Daubert have broad discretion to consider a variety of factors in

deciding whether to admit or preclude expert testimony. See, e.g., Hollander v. Sandoz Pharm.

Corp., 289 F.3d 1193, 1205 (10th Cir. 2002).

       In the present case, there are several problems with the reliability of Brian Kleiner’s

proposed opinions and testimony. First, plaintiff has failed to demonstrate that Kleiner’s opinions


                                                3
       Case 2:17-cv-00983-JB-KRS Document 42 Filed 10/26/18 Page 4 of 10




are the product of reliable principles and methods, reliably applied in this case. See Parton v.

United Parcel Serv., 2005 WL 5974445, *5 (N.D. Ga. Aug. 2, 2005) (unpublished) (finding

purported HR expert’s testimony to be unreliable because he “relie[d] on the mere fact of his

experience with respect to human resources matters to support this conclusion—in essence, he

request[ed] the Court to take his word for it. This subjective, conclusory approach cannot

reasonably be assessed for reliability and is plainly insufficient under Daubert”). Kleiner read the

documents provided to him by plaintiff’s counsel, cherry-picked those “facts he deem[ed]

relevant to form his opinions,” see Doc. No. 39, supra, p.3, copied-and-pasted excerpts from

EEOC guidance materials, and then stated his conclusions. “There is no reliable expert

methodology inherent in merely reciting the content of aspirational EEOC guidance documents,

without explaining their practical import.” Arjangrad v. JPMorgan Chase Bank, N.A., 2012 WL

1890372, *5 (D. Or. May 23, 2012) (unpublished). Plaintiff conclusorily offers Dr. Kleiner’s

own statement that “content analysis…is a universally recognized scientific method,” Doc. No.

39, supra, p.6, i.e. plaintiff suggests that this Court should simply take Dr. Kleiner’s word for it.

This is improper: an “expert’s assurance that the methodology and supporting data is reliable will

not suffice.” Mitchell v. Gencorp Inc., 165 F.3d 778, 781 (10th Cir. 1999) (citing Moore v.

Ashland Chem., Inc., 151 F.3d 269, 276 (5th Cir.1998) (en banc)).

       Under Daubert, “any step that renders the analysis unreliable...renders the expert’s

testimony inadmissible. This is true whether the step completely changes a reliable methodology

or merely misapplies that methodology.” Mitchell, 165 F.3d at 782 (quoting In re Paoli R.R.

Yard PCB Litigation, 35 F.3d 717, 745 (3d Cir. 1994)). The analytical gaps in Dr. Kleiner’s

opinions are too broad for his testimony to endure under the strictures of Daubert and Rule 702.


                                                 4
       Case 2:17-cv-00983-JB-KRS Document 42 Filed 10/26/18 Page 5 of 10




Mitchell, 165 F.3d at 783. Plaintiff has not met his burden of showing, by a preponderance of the

evidence, that Dr. Kleiner’s methodology is reliable. As such, the Town’s Daubert Motion must

be granted and Dr. Kleiner’s opinions and testimony must not be admitted or considered.

       C.      Brian Kleiner’s Opinions are Legal Conclusions and are Thus Not Reliable Under
               the Daubert Standard

       Even though experience alone may qualify a witness as an expert, the witness still must

explain how his experience is sufficient to lead to a conclusion based on the facts of the case.

United States v. Fredette, 315 F.3d 1235, 1240 (10th Cir. 2003). An expert who “possesses

knowledge as to a general field” but “lacks specific knowledge does not necessarily assist the

jury.” City of Hobbs v. Hartford Fire Ins. Co., 162 F.3d 576, 587 (10th Cir. 1998). Proposed

expert testimony must therefore “fall within the reasonable confines of [the witness’s] expertise.”

Conroy v. Vilsack, 707 F.3d 1163, 1169 (10th Cir. 2013). Of course, “an expert’s conclusions are

not immune from scrutiny: ‘A court may conclude that there is simply too great an analytical gap

between the data and the opinion proffered.’” Goebel, supra, 346 F.3d at 992 (quoting Gen. Elec.

Co. v. Joiner, supra, 522 U.S. at 146); see also Armeanu v. Bridgestone/Firestone N. Am., Tire,

LLC, No. CIV 05-0619, 2006 WL 4060665, *11 (D.N.M. Sept. 26, 2006) (Browning, J.).

“[N]othing in either Daubert or the Federal Rules of Evidence requires a district court to admit

opinion evidence which is connected to existing data only by the ipse dixit of the expert.” Joiner,

supra, 522 U.S. at 146. Witnesses relying solely or primarily on experience must explain how

that experience leads to the conclusion reached, why that experience is a sufficient basis for the

opinion, and how that experience is reliably applied to the facts. See United States v. Medina-

Copete, 757 F.3d 1092, 1104 (10th Cir. 2014).

       In the present case, Brian Kleiner may be qualified to discuss human resources issues in

                                                5
       Case 2:17-cv-00983-JB-KRS Document 42 Filed 10/26/18 Page 6 of 10




general. However, while an expert opinion may permissibly embrace the ultimate issue in a

given case under FED. R. CIV. P. 704(a), the expert cannot state a legal conclusion by applying

the law to the facts. See, e.g., Okland Oil Co. v. Conoco, Inc., 144 F.3d 1308, 1328 (10th Cir.

1998); Abraham v. WPX Prod. Prods., LLC, 184 F.Supp.3d 1150, 1191 (D.N.M. 2016)

(Browning, J.). That is precisely what Dr. Kleiner has done in the present case: his opinions

merely parrot plaintiff’s allegations and deposition testimony that he was subjected to

discrimination. As such, his opinions are unreliable. See Senese v. Liberty Mut. Ins. Co., 661 F.

App’x 771, 775 (3d Cir. Sep. 30, 2016) (unpublished) (“the District Court reached a reasoned

judgment that [expert’s] proposed testimony was not reliable where it was replete with legal

conclusions that parroted [plaintiff’s] deposition testimony without any independent basis”); see

also Marting v. Crawford & Co., 2004 WL 305724, *3 (N.D. Ill. Jan. 9, 2004) (unpublished);

Robbin v. City of Santa Fe, 2013 WL 12146533, *4 (D.N.M. Jan. 23, 2013) (unpublished).

       Plaintiff takes issue with the Town’s reliance on a series of cases standing for the black-

letter proposition that a witness cannot render a legal conclusion masquerading as an expert

opinion under Daubert and Rule 702. See generally Doc. No. 39, pp.4-5. Regardless of the

factual context in which the Town’s various cases arose, plaintiff has failed to show that his

purported expert witness is allowed—consistent with Daubert—to render the types of opinions

found in his expert report (Doc. No. 34-1). Plaintiff suggests, without authority, that prior similar

cases in which Dr. Kleiner’s opinions and testimony were excluded are “irrelevant.” Doc. No.

39, p.7. As noted above, this Court has broad discretion to consider a variety of factors in

deciding whether to admit or preclude Dr. Kleiner’s testimony. Hollander, supra, 289 F.3d at

1205. It is extraordinarily relevant that Dr. Kleiner’s opinions and testimony have been excluded


                                                 6
       Case 2:17-cv-00983-JB-KRS Document 42 Filed 10/26/18 Page 7 of 10




or limited in prior federal cases, particularly in cases such as Wagner v. ABW Legacy Corp, Inc.,

2016 WL 880371 (D. Ariz. Mar. 8, 2016) (unpublished), where Dr. Kleiner purported to opine

(similar to the present case) that the Defendant’s “return to work” practices were inconsistent

with EEOC standards, and English v. Estes Express Lines, 2018 WL 1136058 (C.D. Cal. Feb. 15,

2018) (unpublished), where Dr. Kleiner purported to opine that the plaintiff’s termination “was

inconsistent with appropriate human resource management.” See Doc. No. 34, supra, pp.12-19.

       Plaintiff also claims that “there are factual disputes…which include [whether] Plaintiff’s

request for accommodation was reasonable, whether Plaintiff made a request for a reasonable

accommodation, and whether Defendant failed to engage in an interactive process.” Doc. No. 39,

pp.3-4. However, as noted in the Town’s Reply in support of its Omnibus Motion for Summary

Judgment (filed contemporaneously herewith), there are no genuine issues of material fact in this

case. Plaintiff has failed to controvert the Town’s Undisputed Material Facts, and those “facts”

that plaintiff purported to set forth in his summary judgment response are themselves improper

legal conclusions. Strikingly, plaintiff himself admits that “[a] legal conclusion would be the

proposition that [the Town] violated the Americans with Disabilities Act,” that whether or not

plaintiff “is disabled under the ADA” is a legal conclusion, and that whether or not plaintiff’s

“request for accommodation was in fact reasonable under the ADA” is a legal conclusion. Doc.

No. 39, p.5. Neither plaintiff nor his expert can rely on their legal conclusions in this case.

       As plaintiff also admits, Dr. Kleiner “is of the ultimate opinion that ‘[the Town’s]

treatment of [plaintiff] was not done in a manner consistent with standards established by the

U.S. Equal Employment Opportunity Commission.’” Doc. No. 39, supra, p.3; see also id. p.4

(Dr. Kleiner’s opinion in this case is that the Town of Hurley “did not treat [plaintiff] in a


                                                  7
       Case 2:17-cv-00983-JB-KRS Document 42 Filed 10/26/18 Page 8 of 10




manner consistent with standards established by the EEOC”); p.6 (“Dr. Kleiner says Hurley’s

methodology was not done in a manner consistent with standards of the U.S. Equal Employment

Opportunity Commission”); p.7 (former Hurley Police Chief Pete Ordonez’s “investigation and

ultimate decision did not follow standards established by the EEOC”). These are indeed legal

conclusions, particularly since the standards established by the EEOC are themselves merely that

agency’s interpretation of the Americans with Disabilities Act. See Connearney v. Main Line

Hosps., Inc., 2016 WL 6569292, *6 (E.D. Pa. Nov. 4, 2016) (unpublished) (expert’s opinions

that, inter alia, “[t]ermination of those who are protected by any of the qualifications of EEOC

without appropriate investigation and documentation of events would be illegal under the

protection of the law” were “impermissible legal conclusions”); see also Doc. No. 34, supra,

pp.9-11; Orner v. Nat’l Beef Packaging Co., LLC, 2015 WL 8334544, *9 (M.D. Pa. Dec. 9,

2015) (unpublished) (expert cannot testify as to “the particular legal duties that the ADA imposes

upon employers, or...whether [Defendant] complied with those duties”). In sum, the entirety of

Brian Kleiner’s expert opinions in this case amount to nothing more than improper legal

conclusions—Dr. Kleiner’s opinions and testimony must be excluded and disregarded.

       D.      Brian Kleiner’s Written Expert Report Constitutes Inadmissible Hearsay

       Finally, contrary to what is suggested in plaintiff’s Response, Dr. Kleiner’s written expert

report is indeed inadmissible hearsay and must be excluded from this case. See, e.g., Skyline

Potato Co. v. Hi–Land Potato Co., No. CIV 10–0698 JB/RHS, 2013 WL 311846, *10 (D.N.M.

Jan. 18, 2013) (Browning, J.) (stating that the Court’s common practice is to exclude expert

reports, because they constitute inadmissible hearsay); see also id. at *15 (excluding an expert’s

report because it was “a written document that [the expert] prepared outside of the court and


                                                8
       Case 2:17-cv-00983-JB-KRS Document 42 Filed 10/26/18 Page 9 of 10




contains [the expert’s] statement” which defendant offered for the truth of the matter asserted;

United States v. Mirabal, No. CR 09–3207 JB, 2010 WL 3834072, *4 (D.N.M. Aug. 7, 2010)

(Browning, J.); Arkansas River Power Auth. v. Babcock & Wilcox Power Co., 2016 WL

9734937, *2 (D. Colo. Oct. 28, 2016) (unpublished) ([t]his Court agrees that expert reports

constitute hearsay pursuant to Federal Rule of Evidence 801(c)”); Prudential Ins. Co. of Am. v.

Textron Aviation, Inc., 2018 WL 1992423, *17 (D. Kan. Apr. 27, 2018) (unpublished). Plaintiff

has offered no hearsay exception that would make Dr. Kleiner’s report admissible. The report

must be excluded from this matter as inadmissible hearsay.

       WHEREFORE, The Town of Hurley respectfully requests that this honorable Court

exclude and not consider the opinions, testimony, and expert report of Brian Kleiner in this

matter, or in the alternative, that the Court set this matter for a Daubert hearing to determine

whether or not Dr. Kleiner should be allowed to testify on any subject, and for such other relief

as this Court believes just and appropriate.

                                               Respectfully submitted,

                                                /s/ Mark D. Standridge
                                               Mark D. Standridge
                                               Jarmie & Associates
                                               P.O. Box 344
                                               Las Cruces, NM 88004
                                               (575) 526-3338
                                               Fax: (575) 526-6791
                                               mstandridge@jarmielaw.com
                                               Attorneys for Town of Hurley




                                                  9
      Case 2:17-cv-00983-JB-KRS Document 42 Filed 10/26/18 Page 10 of 10




       I hereby certify that I filed the foregoing with this Court’s CM/ECF filing system,
causing a true and correct copy to be served electronically on all counsel of record on this 26th
day of October, 2018, as reflected more fully in the Notice of Electronic Filing.

/s/ Mark D. Standridge
Mark D. Standridge
Jarmie & Associates




                                               10
